Citation Nr: 0000200	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a liver disorder.

5.  Entitlement to service connection for a pulmonary 
disorder.

6.  Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from February 1955 to February 
1957.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACTS

1.  The veteran has not submitted competent medical evidence 
that his sinus disorder is related to service.

2.  The veteran has not submitted competent medical evidence 
that his hypertension is related to service.

3.  The veteran has not submitted competent medical evidence 
that his back disability is related to service.

4.  The veteran has not submitted competent medical evidence 
that his liver disorder is related to service.

5.  The veteran has not submitted competent medical evidence 
that his pulmonary disorder is related to service.


6.  The veteran has not submitted competent medical evidence 
that arthritis of multiple joints is related to service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
sinus disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for a 
liver disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The claim of entitlement to service connection for a 
pulmonary disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

6.  The claim of entitlement to service connection for 
arthritis of multiple joints is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently suffers from several 
disabilities that had their inception in service.   These 
disabilities include a sinus condition, arthritis of multiple 
joints, hypertension, a back condition, a liver condition and 
a pulmonary disorder.


A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467- 68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability. Second, the veteran 
must produce medical or, in some instances, lay evidence of 
an in-service incurrence or aggravation of a disease or 
injury.  Finally, the veteran must offer medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Epps, 126 F.3d at 1468- 69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

It should be noted that the veteran's service medical records 
are not available.  The RO has attempted on several occasions 
to gather these records; however, these attempts have been 
futile.  When service medical records are unavailable, the 

Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b) (West 1991) is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). 

Concerning the first element - evidence of current disability 
as provided by a medical diagnosis - private hospital records 
dated in November 1985 show a diagnosis of epistaxis 
secondary to severe chronic and acute sinusitis.  An X-ray 
study of the chest performed during that hospital stay also 
revealed ankylosis of the dorsal spine.  A January 1993 
private hospital summary included diagnoses of pneumonia, 
chronic obstructive pulmonary disease (COPD), and ethanol 
abuse with probable alcoholic liver disease.  VA outpatient 
records dated in January 1996 reflect a diagnosis of 
hypertension.  A September 1996 private radiological report 
revealed degenerative changes involving the dorsal and lumbar 
segments of the spine.   

Concerning the second element - evidence of incurrence or 
aggravation of a disease or injury in service - in the June 
1998 VA Form 9, the veteran asserts that he received 
treatment for severe sinus condition at Camp Chaffee, 
Arkansas, during basic training.  He also indicated that he 
received further medical care while he was on leave at home 
in 1955.  In his 1996 VA application for benefits he also 
indicated that he received back treatment in 1955.  In 
regards to the remaining disabilities, the veteran has failed 
to state specifically when the onset of these disabilities 
began.  Although service medical records for the period of 
February 1955 to February 1957 are unavailable, the Board 
will presume that he received treatment for these disorders 
in service, only for the purpose of determining whether his 
claims are well grounded.  See King v. Brown, 5 Vet. App. 19, 
21 (1993).

Incidentally, it should be noted that there are no records of 
post service treatment for the claimed disabilities until the 
mid-1980's, when the private diagnosis of acute sinusitis was 
recorded.  Importantly, this was over 25 years after service 
discharge.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  


Nevertheless, the veteran's problem with presenting well-
grounded claims arises with the third element.  While the 
Board finds these records sufficient to show that the veteran 
is currently suffering from the claimed disabilities, they do 
not, however, link the veteran's disabilities to his period 
of active service.  Beyond the veteran's assertions, there is 
no evidence of record linking the disabilities to the 
veteran's period of active service.  The veteran's assertions 
are insufficient to satisfy the nexus requirement because the 
veteran is a layperson with no medical training or expertise 
to determine medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  As the veteran has not 
submitted competent medical evidence of a nexus between his 
disabilities and period of active service, his claims must be 
denied as not well grounded.  Epps, 126 F.3d at 1467-68.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.

The Board notes that the veteran's representative has 
requested that the Board consider several additional issues, 
including entitlement to a total rating based on individual 
unemployability; entitlement to temporary total ratings based 
on 38 C.F.R. §§ 4.29 and 4.30; entitlement to secondary 
service connection; entitlement to special monthly 
compensation based on the need for aid and attendance or at 
the housebound rate; and entitlement to a 10 percent rating 
based on multiple noncompensable disabilities under 38 C.F.R. 
§ 3.324.  However, VA has no duty to assist the veteran until 
the veteran meets his burden of establishing a well-grounded 
claim.  Morton v. West, 12 Vet. App. 477 (1999).


ORDER

A well-grounded claim not having been submitted, service 
connection for a sinus disorder is denied.


A well-grounded claim not having been submitted, service 
connection for hypertension is denied.

A well-grounded claim not having been submitted, service 
connection for a back disability is denied.

A well-grounded claim not having been submitted, service 
connection for a liver disorder is denied.

A well-grounded claim not having been submitted, service 
connection for a pulmonary disorder is denied.

A well-grounded claim not having been submitted, service 
connection for arthritis of multiple joints is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

